Citation Nr: 0419728	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  01 08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for neurocytic neoplasm of 
the brain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C..  In May 2003, the Board remanded the case to the RO to 
ensure full compliance with the Veterans Claims Assistance 
Act (VCAA) of 2000.  Following notification and development 
action required by the statute, the claim was denied by the 
RO and returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, of a nexus or link 
between currently diagnosed neurocytic neoplasm and the 
veteran's active military service; and there is no medical 
evidence of an etiological relationship between exposure to 
ionizing radiation while the veteran was on active military 
service and the appearance of neurocytic neoplasm many years 
after his separation from active military service.  


CONCLUSION OF LAW

Cancer of the brain, diagnosed as neurocytic neoplasm, was 
not incurred in or aggravated by active duty service; and 
cancer of the brain, neurocytic neoplasm, was not due to 
radiation exposure during active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 3.311, 
3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law, and is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Instead the 
veteran has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  

In the case at hand, the veteran's substantially complete 
application was filed in March 1999, about twenty months 
before enactment of the VCAA.  The initial adjudication took 
place in March 2001, about four months after the enactment of 
the statute.  The Board remanded the case to the RO in May 
2003 for full compliance with the notification and 
development provisions of the statute.  By VA letter in July 
2003, the veteran was notified of the VCAA and advised of the 
development actions required by the statute.  Following the 
accomplishment of the remand directives, the claim was denied 
by the RO, in February 2004 and a supplemental statement of 
the case was issued.  The case was then returned to the 
Board.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Under the circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  See Pelegrini II, slip 
op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio, 16 
Vet. App. at 183.  The veteran has sufficient notice of the 
type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify, as contemplated by applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issue currently on appeal.  

In the case at hand, the veteran contends that his recently 
diagnosed extremely rare brain tumor may have been related to 
radiation exposure he maintains he received while on active 
duty on temporary duty status traveling in Eastern Europe 
shortly after the Chernobyl nuclear power plant explosion.  
He maintains that, although he was not actually at Chernobyl, 
he was traveling in Eastern Europe for 20 days within two 
months after the incident.  It is his allegation that the 
alpha and beta radiation levels were high enough in Europe to 
cause brain tumors far away from the Chernobyl hot zone and 
to pollute the food supply.  He also note, as supported by 
his former commanding officer, that a fellow serviceman in 
his unit had also developed a brain tumor many years after 
this nuclear plant accident.  

Factual Background

The veteran served on active duty in the United States Air 
Force, from February 1979 to October 1988.  The service 
personnel records show that he was a military intelligence 
officer, with the rank of Captain at the time of his service 
separation, serving as a Soviet political-military affairs 
analyst.  

Of record is a June 1986 Department of Defense request and 
authorization for approximately twenty days TDY (temporary 
duty) travel for the veteran, beginning June 23, 1986, from 
Washington, D.C., for the purpose of Eastern Europe 
familiarization orientation.  The authorization specified the 
duty stations as the American Embassies in Moscow and 
Leningrad, USSR, and specific hotels in Helsinki, Finland, 
Budapest, Hungary, and Vienna, Austria, and return to 
Washington, D.C..  His service personnel records confirm that 
the authorized TDY was accomplished.  Passport entry stamps 
indicate visits to Finland, Hungary and the USSR.  

Not in dispute is the fact that, on April 25-26, 1986, there 
was an explosion at the Chernobyl nuclear power plant.  The 
explosion released high levels of radiation in the 
surrounding twenty-mile radius.  The plant is located eighty 
miles north of Kiev, Ukraine, in the former USSR.  The record 
contains numerous articles submitted by the veteran 
pertaining to the Chernobyl nuclear plant accident and its 
radioactive effects.  

In a July 29, 1998, medical statement, an orthopedic 
physician, N. K., M.D., noted the veteran had an insidious 
onset of difficulty walking in June 1998, unrelated to any 
specific trauma.  Following examination, the orthopedist 
offered that the veteran's ataxia was most likely not related 
to lumbar spine disease but more likely related to a central 
process.  A neurological evaluation was recommended.  

In an August 4, 1998, report, the veteran's neurologist, L. 
G., M.D., noted the results of the veteran's MRI (magnetic 
resonance imaging), which revealed a third ventricle tumor at 
the foramen of Monro (interventriculare).  On August 18, 
1998, the veteran was seen by a neurological surgeon, J. B., 
M.D., who, following examination of the veteran and review of 
the record, to include the recent MRI results, noted that an 
interventricular tumor and hydrocephalus was indicated.  
Prompt removal of the lesion was recommended, due to 
intracranial pressure considerations, and that the veteran 
proceed with a craniotomy.  

The veteran's non-VA hospitalization records for August to 
September 1998 show that, on August 24, 1998, he underwent 
excision of a brain tumor, ependymoma.  In an independent 
consultation report by P. B., M.D., of the Department of 
Pathology, Johns Hopkins University Medical Center, 
neruocytic neoplasm was diagnosed.  In a September 1998 
medical statement from an oncologist, P. S., M.D., the 
physician described the surgery as a craniotomy, with biopsy 
and excision of the mass, at which time the veteran was found 
to have pathology consistent with a well-differentiated 
ependymoma.  The tumor was subsequently reviewed by Dr. P. B. 
at Johns Hopkins University Medical Center, who confirmed the 
presence of a well differentiated low grade ependymoma, 
which, in his September 4, 1998, medical report noted was 
principally a neurocytic neoplasm, with early differentiation 
to ganglion cells.  The veteran underwent radiation 
treatment, beginning on September 9, 1998, and he completed 
the treatment on November 5, 1998.  

In a letter dated in March 1999, Dr. P. B. noted that the 
veteran's tumor was an unusual lesion and that it was 
difficult to be specific about the biological behavior; 
nevertheless, it was a very slowly growing neoplasm.  It was 
related, presumably, to the so-called "central 
neurocytoma," a lesion that was in itself slowly growing.  
The extent which this lesion had "matured" made the 
physician believe that the veteran's lesion was, if anything, 
even more slowly growing and less aggressive.  

In a December 1999 memorandum, the veteran's former 
commanding officer, sets out the arguments in the case and 
makes references to specific evidence in support of the 
veteran's contentions.  He also points out that the Air Force 
did not provide the veteran with any device to monitor levels 
of radiation while on the TDY at issue.  However, he 
maintains that the veteran, by flying into Russia, flew in 
airspace where radioactive fallout was reported and that his 
exposure to radionucles would have been primarily from intake 
of food and drink, and in the case of radiodine, through 
ingestion of milk and cheese.  He maintains that the TDY 
travel at issue was to areas affected by radioactive fallout.  
Further, he makes the point that the veteran never claimed he 
visited Chernobyl.  

Of record are numerous articles pertaining to the Chernobyl 
nuclear power plant explosion, the amount of ionizing 
radiation resulting from that accident and the effects of the 
ionizing radiation to the general population.  Those articles 
have been reviewed by the Board.  

Following a December 1999 VA examination of the veteran and 
review of the record, the diagnoses offered were status post 
excision of a right lateral ventricle oligodendroglioma or 
ependymoma, and organic brain syndrome, secondary to the 
former diagnosis.  

In July 2000, VA contacted the Air Force Medical Operations 
Agency to obtain information pertaining to the veteran's 
occupational radiation exposure.  In August 2000, the Chief, 
Radiation Protection Division of the Air Force Medical 
operation Agency indicated that the USAF Master Radiation 
Exposure Registry had been queried, whose personnel 
researched all other information available to them for 
records of occupational radiation exposure monitoring, but 
found no external or internal exposure data pertaining to the 
veteran.  However, attached was the best assessment of dose 
using on the veteran's time of arrival and length of stay 
based on available data.  Based on the veteran's TDY 
schedule, approximately 58 days transpired between the start 
of the Chernobyl incident and his duty.  Based on the 
nuclides contained in the Chernobyl source term and remaining 
in significant amount after this time, iodine-131, with an 8 
day half-life, approximately 1% of the initial source term 
would have remained at the time the veteran entered Russia, 
and only 0.1% at the time of his departure.  The veteran had 
entered the former Soviet Union at a period when the 
principal exposure pathways were external irradiation from 
deposited radionuclides and the incorporation into the body 
of radio-cesium in food.  Exposure to radiodineis expected to 
be small in relation to its physical half-life and dilution 
through environmental transport.  Because his tour was of 
limited duration, it seems reasonable that his exposure be 
bounded by the upper limits established for populations, 
which lived in the vicinity of Chernobyl from the time of the 
accident through 1990.  The information used was taken from 
the OECD Nuclear Energy Agency Committee on Radiation 
Protection and Public Health.  Since 90% of the population 
living in contaminate regions had doses less than 5 rem 
during a four-year residency period, it seems unlikely that 
the veteran, based on his tour duration and dietary habits 
would exceed this dose.  In all likelihood, the actual dose 
received by the veteran would be much less.  At the upper 
threshold believed plausible for the veteran, the dose is the 
equivalent to the recommended annual dose limit established 
under the Code of Federal Regulations for persons employed in 
the nuclear industry.  Further, a review of the current risk 
estimates from the National Academy of Sciences, 
International Commission on Radiological Protection, and the 
National Council on Radiation Protection and Measurement for 
cancer induction following exposure to radiation does not 
recognize the brain or nervous system to be at a significant 
risk from radiogenic tumors.  

In October 2000, the veteran's claim was forwarded to VA, 
Under Secretary for Benefits, for review, who, in turn, 
submitted the veteran's claims file to and requested an 
advisory opinion from the Under Secretary for Health.  In the 
January 2001 advisory opinion, the Under Secretary of Health, 
following review of the entire record, noted the Office of 
the Air Force Surgeon General had estimated that the veteran 
had been exposed to a maximum radiation dose of 5 rem as a 
result of duties in the former Soviet Union after the 
Chernobyl nuclear accident, and that the Under Secretary's 
office did not provide an independent dose estimate.  The 
opinion noted that radiation increases the incidence of both 
benign and malignant central nervous system neoplasms; 
however, the dose relationship is uncertain and many of the 
studies relate to exposure in utero or during childhood.  The 
brain and central nervous system appear to have a low to 
medium sensitivity to the effects of ionizing radiation, with 
most studies in adults showing no excess risk or a 
nonstatistically significant increased risk for brain tumors, 
especially when the dose is less than 100 rads.  It was the 
Under Secretary for Health's opinion that it is unlikely that 
the veteran's brain tumor can be attributed to exposure to 
ionizing radiation in service.  In light of the above, it was 
the Under Secretary's opinion, issued in December 2001, that 
it is unlikely that the veteran's neurocytic neoplasm of the 
brain can be attributed to exposure to ionizing radiation in 
service.  

In response to the veteran's specific questions, Dr. P. B., 
in a November 2002 letter to the veteran, noted that, first, 
he was not a scientist engaged in research on the 
onceogenetic effects of radiation; however, he made the 
following comments:  The most common malignant radiation 
induced brain tumor, glioglastoma multiforme, generally 
occurs after high does of radiation used to treat 
malignancies of the head and neck, with a latent period of 8 
to 15 years.  A benign brain tumor also induced by radiation 
is the meningioma.  This can occur with the same form of 
radiation and time frame, however, it can also occur many 
years, even decades, after a low dose radiation.  This was 
noted in following children irradiated, for ringworm of the 
scalp, who developed meningiomas as adults.  Thus, a long 
latent period does not rule out radiation as a cause of a 
brain tumor.  Whether this radiation is in any way connected 
with the veteran's case, the physician could not opine.  He 
did note that the veteran was correct that his lesion is so 
unusual that there will certainly be no statistical study 
comparing exposure to radiation development of the tumor 
lesion.  The physician was not aware of neurocytomas being 
recorded after cranial radiotherapy.  


Analysis

The articles pertaining to the Chernobyl nuclear power 
accident have been reviewed; however, although interesting 
and informative, do not specifically pertain to the veteran.  
Rather, they contain information and statistics concerning 
the effects of ionizing radiation on the general population, 
particularly within the "hot" zone surrounding the 
facility, and long-range effects on the population in 
general.  As for the veteran's former commander's notation 
that another follow serviceman, who was in Eastern Europe 
subsequent to the Chernobyl incident, also developed brain 
cancer years later, the Board find that as unfortunate but, 
without any medical evidence of any direct link to either the 
veteran or his specific TDY travel, there is no correlation 
between the two cancers without resorting to speculation.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions or speculations.  See Tirpak 
v. Derwinski, 2 Vet. App 609, 611 (1992).  

The controlling regulation is very specific concerning which 
diseases are considered radiogenic and radiation-risk 
presumptive diseases.  Under 38 C.F.R. § 3.311(b), tumors of 
the brain and central nervous system are listed as a 
radiogenic disease.  However, in order for the veteran to be 
entitled to service connection for a radiogenic disease, it 
must be documented that the veteran was exposed in service to 
ionizing radiation, that a radiogenic disease developed 
within the post-service presumptive period, and that there is 
a favorable opinion rendered by VA's Chief Benefits Director 
concerning the veteran's carcinoma and level of radiation 
exposure.  Id.  If any of these requirements have not been 
met, the benefit sought will not normally be granted.  

The clinical evidence shows that the veteran developed an 
interventricular tumor and hydrocephalus in 1998, 
subsequently diagnosed as a neurocytic neoplasm, some twelve 
years after his alleged exposure.  Hence, within the 
requisite presumptive period, five or more years after 
exposure, for radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(5).  The Board has reviewed the evidence of 
record, including the numerous statements from the veteran's 
treating physicians, including those of Dr. P. B., as well as 
statements from the veteran's former commanding officer and 
the information obtained from the USAF Medical Operations 
Agency pertaining to the veteran's radiation exposure based 
on the best assessment of dose using his time of arrival and 
length of stay based on available data.  The USAF estimated 
that the dose deemed plausible for the veteran was 5 rem, 
which is the equivalent to the recommended annual dose limit 
established under the Code of Federal Regulations for persons 
employed in the nuclear industry, and, in all likelihood, the 
actual dose received by the veteran would be much less.  

Given the above-mentioned information, the Under Secretary 
for Benefits obtained an opinion from the Under Secretary of 
Health, who offered an opinion, based on review of the entire 
record and USAF Surgeon General's dose estimate for the 
veteran he could have received during the TDY travel at 
issue, that it was unlikely that the veteran's neurocytic 
neoplasm of the brain could be attributed to exposure to 
ionizing radiation in service.  

In light of the low dose of 5 rem the veteran may have 
received, and actually much lower by USAF estimates, and VA's 
Under Secretary for Benefits opinion, entitlement to service 
connection for a brain tumor as a presumptive disease based 
on exposure to ionizing radiation is denied.  

Under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), if cancer 
of the brain became manifest in a radiation-exposed veteran, 
such disease shall be considered to have been incurred in or 
aggravated during active service, notwithstanding that there 
is no record of evidence of such disease during a period of 
such service.  By statute, a radiation-exposed veteran is 
someone who, while serving on active duty, participated in a 
radiation-risk activity.  

By statute, the term radiation-risk activity is very specific 
and means: (a) Onsite participation in a test involving the 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
of another nation); (b) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; (c) 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  See 38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  

The term onsite participation means: (a) during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test; (b) during the six month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
test staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
nuclear test; (c) service as a member of the garrison or 
maintenance forces on Eniwetok during the periods June 21, 
1951, through July 1, 1952, August 7, 1956, through August 7, 
1957, or November 1, 1958, through April 30, 1959; and (d) 
assignment to official military duties at Naval Shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads.  Id.  

For tests conducted by the United States, the term 
operational period for the various tests are enumerated in 
38 C.F.R. § 3.309(d)(3)(v).  The term occupation of Hiroshima 
or Nagasaki, Japan, by United States forces is defined in 
38 C.F.R. § 3.309(d)(3)(vi); and former prisoners of war who 
had an opportunity for exposure to ionizing radiation is 
noted in 38 C.F.R. § 3.309(d)(3)(vii).  

Given the evidence of record in the case at hand, the veteran 
does not meet the definition of a "radiation-exposed 
activity" veteran under 38 U.S.C.A. § 1112(c).  Hence, 
entitlement to service connection for cancer of the brain as 
a radiation-risk presumptive disease is denied.   

Although the veteran's cancer of the brain is found to be 
neither a radiogenic nor a radiation-risk disease, service 
connection may be plausible on a direct basis if certain 
criteria are met.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

In the veteran's case, there is no indication of any brain 
tumor while he was on active duty service.  The neurocytic 
neoplasm was initially diagnosed in 1998, some ten years 
after his separation from active duty.  Hence, he has a 
current disability.  However, disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in-service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Although there is competent evidence of a current disability 
(medical diagnosis), there must also be evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus, or link, between 
the in-service injury or disease and the current disability 
(medical evidence).  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In the veteran's case, his treating physician, who was 
brought in as a consult at the time of the discovery of the 
brain tumor, noted that the tumor was an unusual lesion and 
that it was difficult to be specific about the biological 
behavior; nevertheless, it was a very slowly growing 
neoplasm, related to the so-called "central neurocytoma," a 
lesion that is in itself slowly growing.  Further, to the 
extent which this lesion had "matured" made the physician 
believe that the veteran's lesion was even more slowly 
growing and less aggressive.  When requested to be more 
specific as to the veteran's malignancy, Dr. P. B. specified 
that he was not a scientist engaged in research on the 
onceogenetic effects of radiation; however, he offered that 
the most common malignant radiation induced brain tumor, 
glioglastoma multiforme, generally occurs after high doses of 
radiation used to treat malignancies of the head and neck, 
with a latent period of 8 to 15 years.  A benign brain tumor 
also induced by radiation is the meningioma.  This can occur 
with the same form of radiation and time frame, however, it 
can also occur many years, even decades, after a low dose 
radiation.  Thus, a long latent period does not rule out 
radiation as a cause of a brain tumor.  However, and most 
important, Dr. P. B. was unable to offer an opinion as to 
whether the veteran's specific tumor was related to the 
veteran's service.  

The Board notes that the discovery of the tumor was within 
the time-frame given by Dr. P. B. for slow growth tumors; 
however, nowhere in the record is there a medical opinion, 
and Dr. P. B. did not offer one, that the tumor had its 
inception ten years before it was diagnosed, i.e., while he 
was on active service, or that it had manifest to a degree of 
10 percent within the one-year presumptive period following 
his separation from service.  Without the medical opinion of 
a nexus between the brain tumor, first noted years after the 
veteran's separation from military service and a disease or 
injury noted while the veteran was on active duty, or within 
the presumptive period following his separation from service, 
service connection cannot be granted.  

While the veteran, as well as his former commanding officer, 
may well believe that the veteran's neurocytic neoplasm is 
related to his active duty service, specifically with TDY 
travel to the USSR and Eastern Europe a couple of months 
after the Chernobyl nuclear plant explosion and his exposure 
to ionizing radiation, the Board would like to emphasize that 
it is the province of trained health care professionals to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the veteran's evidentiary 
assertions, seconded by his former commanding officer, 
regarding the relationship between any current brain cancer 
findings and his service are found to be inherently 
incredible when viewed in the context of the total record.  
While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate that presence of any current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App at 611.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for cancer of the brain in a 
direct basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

Service connection for neurocytic neoplasm of the brain is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



